                   Case 2:18-cv-02621-TLN-EFB Document 39 Filed 11/14/19 Page 1 of 3


               1 ERNEST GALVAN – 196065
                 CARA E. TRAPANI – 313411
               2 ROSEN BIEN GALVAN & GRUNFELD LLP
                 101 Mission Street, Sixth Floor
               3 San Francisco, California 94105-1738
                 Telephone: (415) 433-6830
               4 Facsimile: (415) 433-7104
                 Email:       egalvan@rbgg.com
               5              ctrapani@rbgg.com
               6 Attorneys for Plaintiff RENA WYMAN
               7
               8                             UNITED STATES DISTRICT COURT
               9             EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
              10
              11 RENA WYMAN,                                Case No. 18-CV-02621-TLN-EFB
              12                Plaintiff,                  APPLICATION FOR ORDER
                                                            SHORTENING TIME FOR HEARING
              13        v.                                  ON PLAINTIFF’S MOTION TO
                                                            ENFORCE SETTLEMENT
              14 HIGH TIMES PRODUCTIONS, INC., and          AGREEMENT
                 CALIFORNIA EXPOSITION AND
              15 STATE FAIR,                                Judge:    Hon. Troy L. Nunley
                                                            Date:     December 19, 2019
              16                Defendants.                 Time:     2:00 p.m.
                                                            Crtrm.:   2, 15th Floor, Sacramento
              17
                                                            Trial Date:      None Set
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                   APPLICATION FOR ORDER SHORTENING TIME FOR HEARING ON PLAINTIFF’S MOTION TO ENFORCE
[3459743.1]                                     SETTLEMENT AGREEMENT
                   Case 2:18-cv-02621-TLN-EFB Document 39 Filed 11/14/19 Page 2 of 3


               1         Plaintiff RENA WYMAN’s (“Plaintiff” or “Ms. Wyman”) Motion to Enforce
               2 Settlement Agreement (“Motion”), Dkt. 38, is currently set for hearing on December 19,
               3 2019, at 2:00 p.m. Because Defendant HIGH TIMES PRODUCTIONS, INC. (“High
               4 Times”) has engaged in a pattern of behavior that suggests it either cannot or will not make
               5 payments to Ms. Wyman and Ms. Wyman’s counsel as required by the parties’ Settlement
               6 Agreement, and because Ms. Wyman is low-income, relies on SSI disability benefits, and
               7 is therefore being harmed by High Times’ refusal to make the required payments,
               8 Ms. Wyman hereby applies to this Court pursuant to Local Rule 144 for an order
               9 shortening time and specially setting the hearing for November 22, 2019, or as soon
              10 thereafter as possible so that the Motion may be heard before High Times becomes
              11 insolvent.
              12         The parties reached an agreement to settle this case in September 2019. On
              13 September 30, 2019, a notice of settlement was filed with the Court, along with a copy of
              14 the Settlement Agreement between Ms. Wyman and High Times. See Notice of
              15 Settlement, Dkt. 36, Ex. A. The Settlement Agreement requires High Times to make
              16 payments of $40,000 in cash and $10,000 worth of stock to Ms. Wyman and $45,000 to
              17 Ms. Wyman’s counsel no later than October 25, 2019. Id. 11-12. High Times did not
              18 make any payments on or before October 25, 2019, as required by the Agreement, and has
              19 made no payment to Plaintiff or Plaintiff’s counsel since then. See generally, Mot. to
              20 Enforce Settlement, Dkt. 38.
              21         On November 14, 2019, Ms. Wyman filed a Notice of Motion and Motion to
              22 Enforce Settlement Agreement requesting that this Court enter a Judgment against High
              23 Times in the principal amount of $95,000—$40,000 in cash and $10,000 worth of stock to
              24 Ms. Wyman, plus $45,000 to Ms. Wyman’s counsel. See id. Pursuant to Local Rule
              25 230(b), which requires motions “to be heard not less than twenty-eight (28) days after
              26 service and filing of the motion,” and this Court’s calendar, Ms. Wyman noticed her
              27 Motion for December 19, 2019. However, this hearing date would cause further harm to
              28 Ms. Wyman, who has already had to wait past the expected timeframe to receive payment
                                                           1
                   APPLICATION FOR ORDER SHORTENING TIME FOR HEARING ON PLAINTIFF’S MOTION TO ENFORCE
[3459743.1]                                     SETTLEMENT AGREEMENT
                   Case 2:18-cv-02621-TLN-EFB Document 39 Filed 11/14/19 Page 3 of 3


               1 and endure three separate missed extensions by High Times. Waiting to hear this matter
               2 until December 19, 2019 increases the risk that Ms. Wyman will be unable to recover any
               3 of the required payments if High Times becomes insolvent in the intervening period.
               4         Ms. Wyman therefore requests that the Court shorten time and specially set the
               5 hearing for Ms. Wyman’s Motion for November 22, 2019, eight days after Ms. Wyman
               6 filed her Motion. Pursuant to Local Rule 144(e), Plaintiff’s counsel has attempted to
               7 contact counsel for Defendants to stipulate to a shortened briefing schedule to
               8 accommodate this request. See Decl. of Cara E. Trapani In Supp. of Application to
               9 Shorten Time (“Trapani Decl.”), filed herewith, ¶¶ 3, 4. Counsel for High Times
              10 represented that he lacked authorization to agree to this request. Id. ¶ 4. After High Times
              11 failed to provide the payments by the agreed-upon extended deadline of November 13,
              12 2019, Ms. Wyman filed her Motion to Enforce Settlement. See Dkt. 38.
              13         Ms. Wyman therefore requests that this Court specially set the hearing for her
              14 Motion on November 22, 2019, require High Times’ response to the Motion by November
              15 18, 2019, and require Ms. Wyman to file any reply by November 19, 2018. In the
              16 alternative, Ms. Wyman requests that the Court specially set the hearing at the Court’s
              17 earliest convenience, telephonically if necessary. If the Court cannot accommodate these
              18 requests, Ms. Wyman is willing to submit her Motion without a hearing if necessary.
              19         For the foregoing reasons, Ms. Wyman requests that the Court shorten time in
              20 which to hear and brief her Motion to Enforce Settlement Agreement and specially set the
              21 hearing for November 22, 2019, or as soon thereafter as possible.
              22
              23 DATED: November 14, 2019                Respectfully submitted,
              24                                         ROSEN BIEN GALVAN & GRUNFELD LLP
              25
                                                         By: /s/ Cara E. Trapani
              26                                             Cara E. Trapani
              27
                                                         Attorneys for Plaintiff RENA WYMAN
              28
                                                                2
                   APPLICATION FOR ORDER SHORTENING TIME FOR HEARING ON PLAINTIFF’S MOTION TO ENFORCE
[3459743.1]                                     SETTLEMENT AGREEMENT
